Exhibit 10.1

2015 Payable in Shares

US

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

TIME-BASED RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
time-based restricted stock units (the “Time-Based Units”) as specified in the
2015 Long-Term Time-Based Restricted Stock Unit Grant letter to which these
Grant Conditions relate (the “Grant Letter”). The “Date of Grant” is
%%OPTION_DATE,’Month DD, YYYY’%-%. The Time-Based Units are Stock Units with
respect to common stock of the Company (“Company Stock”).

(b) The Time-Based Units shall be vested and payable in accordance with the
schedule set forth below, if and to the extent the terms of the Grant Letter and
these Grant Conditions are met.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) Except as provided in Sections 3 and 4 below, the Time-Based Units shall
vest on the following dates, if the Grantee continues to be employed by the
Company or its subsidiaries or affiliates (collectively, the “Employer”) on the
applicable dates below (each individually, a “Vesting Date”):

 

Vesting Date

  

Time-Based Units
Vesting

 

%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-% (the “First Vesting Date”)

     33.33 % 

%%VEST_DATE_PERIOD2,’Month DD, YYYY’%-% (the “Second Vesting Date”)

     33.33 % 

%%VEST_DATE_PERIOD3,’Month DD, YYYY’%-% (the “Third Vesting Date”)

     33.34 % 

(b) The vesting of the Time-Based Units is cumulative, but shall not exceed 100%
of the Time-Based Units. If the foregoing schedule would produce fractional
units, the number of Time-Based Units vesting shall be rounded up to the nearest
whole unit, but not in excess of 100% of the Time-Based Units.

 

1



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer for any reason prior to the Third Vesting Date, the unvested Time-Based
Units shall be forfeited as of the termination date and shall cease to be
outstanding.

(b) Subject to Section 4 below, if, prior to the Third Vesting Date, the Grantee
ceases to be employed by the Employer (x) on account of death or Long-Term
Disability (as defined below), or (y) after ten months following the Date of
Grant, on account of “55 / 5” Rule Termination (as defined below) or Involuntary
Termination (as defined below) (each, a “Qualifying Termination”), the Grantee
shall vest in a pro-rated portion of the outstanding Time-Based Units in
accordance with this Section 3(b):

(i) If the Grantee’s Qualifying Termination occurs prior to the First Vesting
Date, the Grantee shall vest in a pro rata portion of the Time-Based Units, as
follows: (A) the number of Time-Based Units that would have vested on the First
Vesting Date had the Grantee been employed by the Employer on the First Vesting
Date, multiplied by a fraction, the numerator of which is the number of calendar
months that elapsed during the period from the Date of Grant through the
Qualifying Termination date, and the denominator of which is 12, plus (B) the
number of Time-Based Units that would have vested on the Second Vesting Date had
the Grantee been employed by the Employer on the Second Vesting Date multiplied
by a fraction, the numerator of which is the number of calendar months that
elapsed during the period from the Date of Grant through the Qualifying
Termination date, and the denominator of which is 24, plus (C) the number of
Time-Based Units that would have vested on the Third Vesting Date had the
Grantee been employed by the Employer on the Third Vesting Date multiplied by a
fraction, the numerator of which is the number of calendar months that elapsed
from the Date of Grant through the Qualifying Termination date, and the
denominator of which is 36, rounded up to the nearest whole unit.

(ii) If the Grantee’s Qualifying Termination occurs on or after the First
Vesting Date and before the Second Vesting Date, the Grantee shall vest in the
Time-Based Units as follows: (A) the number of Time-Based Units that would have
vested on the Second Vesting Date had the Grantee been employed by the Employer
on the Second Vesting Date multiplied by a fraction, the number of calendar
months that elapsed from the Date of Grant through the Qualifying Termination
date, and the denominator of which is 24, plus (B) the number of Time-Based
Units that would have vested on the Third Vesting Date had the Grantee been
employed by the Employer on the Third Vesting Date multiplied by a fraction, the
numerator of which is the number of calendar months that elapsed from the Date
of Grant through the Qualifying Termination date, and the denominator of which
is 36, rounded up to the nearest whole unit.

(iii) If the Grantee’s Qualifying Termination occurs on or after the Second
Vesting Date and before the Third Vesting Date, the Grantee shall vest in the
number of Time-Based Units that would have vested on the Third Vesting Date had
the Grantee been employed by the Employer on the Third Vesting Date multiplied
by a fraction, the numerator of which is the number of calendar months that
elapsed from the Date of Grant through the Qualifying Termination date, and the
denominator of which is 36, rounded up to the nearest whole unit.

 

2



--------------------------------------------------------------------------------

(c) For purposes of the calculations in Section 3(b), the number of calendar
months during the period from the Date of Grant through the Qualifying
Termination date will be calculated as the number of calendar months in the
period starting with (i) the first calendar month following the month in which
the Date of Grant occurs through (ii) the calendar month in which the Qualifying
Termination date occurs, with such final calendar month counting as a full
month. The pro-rated Time-Based Units shall be paid within 60 days after the
Grantee’s termination date, as described in Section 6. The unvested Time-Based
Units, if any, shall be forfeited as of the termination date and shall cease to
be outstanding.

(d) If the Grantee ceases to be employed by the Employer on account of Cause (as
defined below), any unpaid Time-Based Units (vested or unvested) shall be
forfeited as of the termination date and shall cease to be outstanding.

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, and prior to the
Third Vesting Date, the Grantee’s outstanding Time-Based Units shall become
fully vested and shall be paid within 60 days after such Involuntary
Termination, as described in Section 6. Notwithstanding the foregoing provisions
of this Section 4, if the Grantee has a change in control agreement in effect
with the Company, the terms of the change in control agreement and not the
foregoing sentence shall govern the vesting and payment of the Time-Based Units
in the event of termination of employment upon, after or in connection with a
Change in Control, to the extent that such change in control agreement conflicts
with the terms of these Grant Conditions.

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “‘55 / 5’ Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.

(b) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (i) commission of a felony or a crime involving
moral turpitude; (ii) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (iii) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (iv) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(v) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(c) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(d) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

6. Payment. When Time-Based Units vest, shares of Company Stock equal to the
number of vested Time-Based Units shall be issued to the Grantee within 60 days
after the applicable vesting date, subject to applicable tax withholding and
subject to any six-month delay required under section 409A of the Internal
Revenue Code, if applicable, and as described in Section 20(h) of the Plan. Any
fractional shares will be rounded up to the nearest whole share.

 

3



--------------------------------------------------------------------------------

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Time-Based Units and shall be payable subject to the same vesting terms and
other conditions as the Time-Based Units to which they relate. Dividend
Equivalents shall be credited on the Time-Based Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Time-Based Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing cash account for the Grantee. No interest
will be credited to any such account. Vested Dividend Equivalents shall be paid
in cash at the same time and subject to the same terms as the underlying vested
Time-Based Units. If and to the extent that the underlying Time-Based Units are
forfeited, all related Dividend Equivalents shall also be forfeited.

8. Delivery of Shares. The Company’s obligation to deliver shares upon the
vesting of the Time-Based Units shall be subject to applicable laws, rules and
regulations and also to such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.

9. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any
Time-Based Units.

10. No Right to Continued Employment. The grant of Time-Based Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Management Development and
Compensation Committee (the “Committee”) shall be conclusive upon any question
arising hereunder. The Grantee’s receipt of the Time-Based Units constitutes the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, the Grant Letter, these Grant Conditions, and the
Time-Based Units shall be final and binding on the Grantee and any other person
claiming an interest in the Time-Based Units.

12. Withholding Taxes. The Employer shall have the right to deduct from all
payments made hereunder and from other compensation an amount equal to the
federal (including FICA), state, local and foreign taxes required by law to be
withheld with respect to the Time-Based Units. The Employer will withhold shares
of Company Stock payable hereunder to satisfy the tax withholding obligation on
amounts payable in shares, unless the Grantee provides a payment to the Employer
to cover such taxes, in accordance with procedures established by the Committee.
The share withholding amount shall not exceed the Grantee’s minimum applicable
withholding tax amount.

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

 

4



--------------------------------------------------------------------------------

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Time-Based Units,
except to a successor grantee in the event of the Grantee’s death.

15. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with
Section 20(h) of the Plan. In furtherance of the foregoing, if the Time-Based
Units or related Dividend Equivalents constitute “nonqualified deferred
compensation” within the meaning of section 409A of the Code, vested Time-Based
Units and related Dividend Equivalents shall be settled on the earliest date
that would be permitted under section 409A of the Code without incurring penalty
or accelerated taxes thereunder.

16. Successors. The provisions of the Grant Letter and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letter and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letter and these Grant Conditions as it deems
appropriate to reflect the corporate event.

17. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

*        *        *

 

5